COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00039-CV


KYLE WESLEY RODECKER AND                                          APPELLANTS
BEN E. KEITH COMPANY

                                          V.

ALEX "TRONG" LE                                                     APPELLEE


                                      ------------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered “Appellant’s Agreed Motion To Dismiss Appeal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL:    MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: March 13, 2014

      1
       See Tex. R. App. P. 47.4.